Citation Nr: 1634978	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  10-36 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran served on active duty training from November 1981 to March 1982, and on active duty from October 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In February 2014, the Board remanded the claim for further development.


FINDING OF FACT

The most competent and probative evidence indicates that a heart disorder, diagnosed as heart valve replacement, was not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's current heart disorder to service.


CONCLUSION OF LAW

The criteria for establishing service connection of a heart disorder have not been met.  38 U.S.C.A. §§ 1110, 1331, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   A VA letter issued in December 2008 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The service treatment records and VA and private medical treatment records have been obtained and associated with the claims file.  As noted above, this claim was previously remanded by the Board in February 2014 in order to obtain a VA examination and opinion.  A VA examination and opinion was obtained in May 2014.  Thus, the Board finds that there has been substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim.

Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §  3.303(d) (2015). 

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain chronic diseases, including some heart disease such as arteriosclerosis, endocarditis (including all forms of valvular heart disease), and myocarditis, can be presumed related to service when a veteran has certain qualifying service and the chronic disease becomes manifest to a degree of 10 percent within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303 (b) (2015).  Section 3.303(b) equates the showing of a chronic disease in service "with a reliable diagnosis of the chronic disease while in service." See Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013). 

If there is no evidence of a chronic condition during service or the applicable presumptive period, then a showing of continuity of symptomatology from the time of service until the present may serve as an alternative method of establishing the second and/or third element of a service connection claim.  38 C.F.R. § 3.303 (b) (2015).  Medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The theory of continuity of symptomatology in service connection claims is limited to those disabilities explicitly recognized as "chronic" by regulation.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309 (a) (2015).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015).

A brief review of the evidence on file reflects that the Veteran served in Southwest Asia from November 1990 to June 1991.  The Veteran contends that a heart condition had its onset during service, or is otherwise etiologically related thereto, to include exposure to environmental hazards during Gulf War service.  

The service treatment records are negative for complaints, findings or diagnosis of any heart condition.
 
Post service evidence reflects that valvular heart disease was diagnosed in December 2006, and that the Veteran underwent aortic valve replacement in September 2008.  The operative report noted a history of heart murmur since childhood.  

The file contains two medical statements by Dr. D. G., the Veteran's private physician.  In the first statement dated in May 2010, Dr. D. G. indicated that the Veteran's aortic valve condition was degenerative and not congenital.  In the second statement dated in September 2011, Dr. D. G. mentioned that the Veteran had no contraindications prior to entering military service, underwent aortic valve replacement in 2008, and believed that this condition began around 1990.  

The Veteran underwent a VA examination for heart conditions in May 2014 and was diagnosed as having heart valve replacement.  Following a review of the claims file and providing a physical examination, the examiner opined that the Veteran's heart condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was that the Veteran's military medical records did not reveal any in-service event demonstrating an aortic valve abnormality.  The examiner noted that the Veteran had periodic examinations but no murmur was detected nor were there any symptoms expressed by the Veteran suggesting a cardiac valve condition was present.  The examiner stated that the Veteran's post-service period was significant for shortness of breath in 2006 and subsequent evaluation revealed cardiomegaly and aortic valve abnormality leading to aortic valve replacement.  The examiner explained that this post-service event of shortness of breath leading to the aortic valve replacement is not etiologically related to events in military service, to include any military related environmental exposures.  The examiner related that the statement made by the Veteran's private physician suggesting that an aortic condition started in 1990 was speculative and not supported by the evidence of record.  

There is no dispute that the Veteran is currently diagnosed with a heart disorder, diagnosed as aortic valve replacement.  The Board finds, however, that the most competent and probative evidence supports the conclusion that the Veteran's heart disorder did not manifest in service or for many years thereafter, and is not linked to the Veteran's service.

Initially, the Board notes that the Veteran had active military service in the Southwest Asia theater of operations during the Persian Gulf War.  However, because he has been diagnosed with aortic valve replacement, a known clinical diagnosis, to the extent that his claim could be construed to include claim for service connection based on a disability manifested by a heart problem due to an undiagnosed illness incurred during Persian Gulf service under 38 C.F.R. § 3.317 an award of benefits under this provision is not warranted.  See also VAOPGCPREC 8-98.  Moreover, the May 2014 VA examiner opined that the Veteran's heart disorder was not etiologically related to any environmental exposure during his service in the Persian Gulf.

Also, the Veteran's service treatment records do not show any complaints of or treatment for a heart disorder.  The first objective post-service evidence of a diagnosis of a heart disorder is in 2006, approximately 15 years after the Veteran's period of active service.  As a heart disorder was not shown for many years after the Veteran's period of service, this weighs against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, the Board finds the May 2014 VA examiner's opinion not linking the Veteran's heart disorder to his military service, to be highly probative.  The examiner's rationale was that there is no evidence of a heart disorder in service and that symptoms of a heart disorder were not manifested until 2006.  On the other hand, while the Veteran's private physician, Dr. D. G.., indicated that the Veteran's current heart disorder was incurred during service, he did not provide any rationale explaining his conclusion.  As such, Dr. K.'s private opinion is afforded less weight than the May 2014 VA examiner's opinion, which is based upon a review of the claims file and contains a clear rationale.  See Bloom v. West, 12 Vet. App. 185, 187   (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.")   

The Board acknowledges that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). However, the cause of a heart disorder falls outside the realm of common knowledge of a lay person.  While the Veteran can competently report symptoms of his heart disorder, an actual diagnosis of a heart disorder requires objective testing to diagnose and medical expertise to determine the etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board finds that the Veteran, who has not been shown to have any medical expertise or training, is not competent to diagnose the onset or cause of his heart disorder.

In view of this evidence, the Board finds that he Veteran does not have a disability of the heart that was incurred during, or caused by, his active military service.  The competent and probative medical opinion evidence weighs against the claim.  Thus, service connection for a heart disorder is not warranted on a direct incurrence basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective evidence of a heart disorder that was manifested to a compensable degree within one year of the Veteran's separation from military service. His heart disease was first diagnosed in 2006, which occurred many years after service.  Thus, the evidence does not suggest that the Veteran had a heart disorder a compensable degree one year after separation from service.  Thus, service connection is not warranted for a heart disorder on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the foregoing reasons, the Board finds that the claim of service connection for a heart disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for heart disorder is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


